DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions.

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after allowance or after an Office action under Ex Parte Quayle, 25 USPQ 74, 453 O.G. 213 (Comm'r Pat. 1935). Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, prosecution in this application has been reopened pursuant to 37 CFR 1.114.  Applicant's submission filed on 07/28/2022 has been entered.


Information Disclosure Statement
	The information disclosure statement (IDS) submitted on 07/28/2022 is being considered by the examiner.  A copy of initialed form is attached for Applicant’s record.

	
Reason For Allowance

1.	Claims 2-7 and 13-17 are allowed.

2.	Following is an examiner's statement of reasons for allowance:
The prior art taken either singularly or in combination fails to anticipate or fairly suggest the limitations of the independent claims, in such a manner that a rejection under 35 U.S.C. 102 or 103 would be proper, which includes (claim 2) an electrochromic device comprises an electrochromic material, wherein the electrochromic material comprises tungsten oxide mixed with a metal oxide selected from the group consisting of molybdenum oxide, vanadium oxide, titanium oxide, and combinations thereof; and a counter electrode layer comprising a counter electrode material, wherein the counter electrode material comprises nickel oxide mixed with tungsten oxide and tantalum; (claim 13) an electrochromic device precursor comprises an electrochromic material, wherein the electrochromic material comprises tungsten oxide mixed with a metal oxide selected from the group consisting of molybdenum oxide, vanadium oxide, and titanium oxide, and combinations thereof, and a counter electrode layer comprising a counter electrode material, Preliminary Amendmentwherein the counter electrode material comprises nickel oxide mixed with tungsten oxide and tantalum.

3.	As allowable subject matter has been indicated, applicant's reply must either comply with all formal requirements or specifically traverse each requirement not complied with.  See 37 CFR 1.111(b) and MPEP § 707.07(a).
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled "Comments on Statement of Reasons for Allowance."

Conclusion
1.	The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
Burdis et al. (US 2006/0209383 of record) in view of Wang et al. (US 2010/0245973) discloses an electrochromic device stack, comprising: a cathodically coloring layer (Burdis, “30”) comprising a cathodically coloring material (Burdis’s claims 1 and 5); and an anodically coloring layer (Burdis’s paragraphs [0061], [0065], Claim 1 and see “CE”) comprising nickel tungsten tantalum oxide (Wang’s paragraph [0053]).  However, neither Burdis et al. nor Wang et al. discloses the electrochromic material comprises tungsten oxide mixed with a metal oxide selected from the group consisting of molybdenum oxide, vanadium oxide, titanium oxide, and combinations thereof; and a counter electrode layer comprising a counter electrode material, wherein the counter electrode material comprises nickel oxide mixed with tungsten oxide and tantalum.

2.	Any inquiry concerning this communication or earlier communications from the examiner should be directed to Tuyen Q. Tra whose telephone number is 571-272-2343.  The examiner can normally be reached on 9:30-6:00.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Ricky Mark, can be reached on 571-272-2333.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/TUYEN TRA/Primary Examiner, Art Unit 2872